Citation Nr: 0946875	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the cervical spine and C6-C7 
disc herniation, status post fusion, with C3-C4 disc 
herniation (neck disability). 

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the lumbar spine (low back disability). 

3.  Entitlement to a rating in excess of 10 percent for 
residuals of arthroscopic repair of a right knee torn 
meniscus (right knee disability). 

4.  Entitlement to a compensable rating for left hip pain and 
numbness associated with the service-connected neck 
disability (left hip disability). 

5.  Entitlement to service connection for pain and numbness 
of the feet (bilateral foot condition), to include as 
secondary to the service-connected low back disability.

6.  Entitlement to service connection for a right arm 
condition, to include as secondary to the service-connected 
neck disability.

7.  Entitlement to service connection for a right shoulder 
condition, to include as secondary to the service-connected 
neck disability.

8.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the issues of service connection for a 
right arm condition and a right shoulder condition were 
certified for appeal in the current proceedings.  However, a 
review of the claims file reveals that the Veteran perfected 
his appeal from the denial of such claims in a January 1995 
rating decision by filing a timely notice of disagreement and 
substantive appeal (VA Form 9).  Although other claims that 
were appealed from that rating decision were subsequently 
allowed, these two claims were not further addressed.  As the 
Veteran has not withdrawn his appeal, the issues of 
entitlement to service connection for a right arm condition 
and a right shoulder condition remain pending on appeal.  
Accordingly, the issues currently before the Board are as 
stated above.  

The Board further notes that the claims file includes a 
document from the Veteran, postmark-dated in March 2009, 
which contains information pertinent to the claims on appeal 
and also appears to assert additional service connection 
claims.  As such, this document is REFERRED to the RO/AMC for 
appropriate action.

The issues of entitlement to an increased rating for a neck 
disability, low back disability, right knee disability, and 
left hip disability; service connection for a bilateral foot 
condition and a right shoulder condition; and a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran had tingling and numbness in the right arm during 
and after service, and medical evidence of record establishes 
that such right arm condition was caused by his service-
connected neck disability.


CONCLUSION OF LAW

The Veteran's right arm condition was proximately due to, or 
the result of, his service-connected neck disability.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for 
a right arm condition, as secondary to the service-connected 
neck disability, constitutes a full grant of the benefit 
sought on appeal, no further action is necessary to comply 
with the Veterans Claims Assistance Act of 2000 and 
implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), secondary service connection may 
be granted for a disability that is proximately due to, or the 
result of, a service-connected disease or injury.  The 
evidence must show that a current disability exists and that 
the current disability was either caused or aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  The Board notes that the 
provisions of 38 C.F.R. § 3.310 were amended effective October 
10, 2006.  The new provisions require that service connection 
may not be awarded based on aggravation without establishing a 
pre-aggravation baseline level of disability and comparing it 
to the current level of disability.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  Although the stated intent of the amendment 
was merely to implement the requirements of Allen, the new 
provisions amount to a substantive change to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Therefore, the Board will apply the older 
version of 38 C.F.R. § 3.310 to the Veteran's claim, which is 
more favorable because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

As noted above, the Veteran's claim for service connection for 
a right arm condition, to include as secondary to his service-
connected neck disability, was denied in a January 1995 rating 
decision.  The Board observes that such decision granted 
service connection for the neck disability.  The Veteran's 
service treatment records reflect complaints and treatment for 
right arm numbness and tingling in conjunction with complaints 
and treatment for his neck disability, starting in 
approximately September 1992.  With regard to the existence of 
a current disability, the Board notes that the Veteran's 
private treatment records dated from June 2005 through 
November 2006 do not reflect any complaints or treatment for 
tingling or numbness of the right arm.  

However, shortly after his appeal was perfected in 1995, the 
Veteran's right arm condition was confirmed at a November 1997 
VA examination.  The Board notes that a VA examination was not 
provided prior to the initial denial of this claim.  The 
November 1997 VA examiner noted that the Veteran had an acute 
disc prolapse at C6-C7 in December 1993 and underwent an 
urgent cervical decompression and fusion as a result.  At the 
time of the examination, the Veteran reported having some loss 
of function in the right arm prior to the neck surgery, as 
well as continued reduced strength in the right arm since that 
time.  Upon physical examination and a review of previous 
tests, the examiner concluded that the Veteran's reported 
impairment of function was objectively confirmed and was the 
result of cervical myelopathy.  The examiner stated that such 
myelopathy was residual from the Veteran's neck surgery and 
probably also from a compression at C3-C4, in view of the 
demonstrated pattern of reflex enhancement in the upper limbs, 
or possibly from intrinsic cord damage sustained at the time 
of the acute C6-C7 prolapse.  

Based on the foregoing evidence, the Board finds that, near 
the time the Veteran's appeal as to this issue was perfected, 
the evidence established a current right arm condition and 
that such condition was proximately due to, or the result of, 
his service-connected neck disability.  As such, the Veteran 
is entitled to service connection for such condition, as 
secondary to his service-connected neck disability.




ORDER

Service connection for a right arm condition, as secondary to 
the service-connected neck disability, is granted.


REMAND

The Board finds that further development is necessary for a 
fair adjudication of the Veteran's remaining claims.  With 
regard to his claim for entitlement to a TDIU, the Board 
observes that the evidence of record reflects that the 
Veteran was unable to work at his most recent employment due, 
at least in part, to his service-connected neck disability as 
of at least August 2007.  However, the Veteran does not 
currently meet the schedular threshold criteria for 
entitlement to a TDIU, in that his combined disability rating 
is less than 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  As such, his claim for entitlement to a TDIU is 
inextricably intertwined with his remaining claims and must 
be remanded.  Although the Board regrets the additional 
delay, a remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every 
possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Board observes that the Veteran was last afforded VA 
examinations in connection with his claims in May 2006.  He 
was provided with a VA spine examination, which specifically 
addressed his neck disability and low back disability, as 
well as a VA general medical examination.  For the following 
reasons, the Board finds that a new VA examination is 
necessary with respect to all of the Veteran's remaining 
claims on appeal.

First, the Veteran has indicated that his neck disability and 
low back disability have worsened since the last VA 
examination, to include decreased range of motion and 
associated neurological symptoms.  As such, the available 
evidence is insufficient to adequately evaluate the current 
severity of such disabilities, and a new VA examination is 
necessary.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

Additionally, there is an indication that the Veteran's 
bilateral foot condition, to include numbness and pain, may 
be associated with his service-connected low back disability.  
Such symptoms were not addressed in either May 2006 VA 
examination.  The Board notes that a June 2006 treatment 
record from Dr. Aslam indicates that the Veteran complained 
of low back pain and numbness down the back of the right leg 
and in the right big toe.  Upon remand, the VA examiner 
should determine whether any symptoms in the feet, to include 
pain and numbness are caused or aggravated by the Veteran's 
low back disability or are otherwise related to service. 

There is also an indication that the Veteran's right shoulder 
condition, to include pain, numbness, and tingling, may be 
associated with his service-connected neck disability.  The 
Board notes that service treatment records reflect such 
symptoms beginning in approximately September 1992.  In his 
1995 appeal as to such issue, the Veteran indicated that the 
symptoms of numbness and tingling and subsided since the 
December 1993 neck surgery, but he still had pain and 
decreased range of motion.  Upon remand, the VA examiner 
should determine whether the Veteran currently has such 
symptoms.  If so, the examiner should indicate whether the 
Veteran's right shoulder condition is caused or aggravated by 
his neck disability or is otherwise related to service.  

Further, the May 2006 VA examiners did not specifically 
address the current severity of the Veteran's right knee 
disability or his left hip disability.  Upon remand, the VA 
examiner should conduct all appropriate tests to determine 
the current severity of such disabilities, to include any 
functional limitations, such as decreased range of motion, as 
well as neurological symptoms.

With respect to the Veteran's TDIU claim, the VA examiner 
should determine whether the Veteran has been employed since 
August 2007.  In addition, the examiner should render an 
opinion as to whether the Veteran was unable to secure or 
follow a substantially gainful occupation solely as a result 
of his service-connected disabilities, to include those 
disabilities currently on appeal as well as any other 
service-connected disabilities, at any period during this 
appeal.  Such opinion should reflect consideration of the 
Veteran's level of education, special training, and previous 
work experience.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Additionally, the Veteran should be issued a VCAA-compliant 
notice with respect to his service connection claim for a 
right shoulder condition, which informs him of the evidence 
and information necessary to substantiate such claim, to 
include as secondary to his service-connected neck 
disability, in accordance with 38 C.F.R. § 3.310(a) and 
Allen, 7 Vet. App. at 448.

Further, the most recent treatment records in the claims file 
are dated in November 2006, and the Veteran has indicated 
that he has received treatment since that time.  The Board 
also notes that, although the RO requested records from the 
Dyersburg Regional Medical Center in May 2006, it is unclear 
whether any such records were received.  As such, upon 
remand, reasonable efforts should be made to obtain any 
outstanding treatment records pertinent to the issues on 
appeal, including but not limited to any records from the 
Dyersburg Regional Medical Center and any treatment records 
dated from November 2006 forward.

Finally, it appears that there may be outstanding VA 
examination reports.  In this regard, the examiner who 
conducted the May 2006 general medical examination referred 
to a separate neurological examination.  It is not clear 
whether the examiner was referring to the May 2006 VA spine 
examination or to another separate examination.  
Additionally, the Veteran indicated in 1995 that a January 
1995 VA examination addressed the decreased range of motion 
due to pain in his right shoulder.  The claims file includes 
X-ray results concerning the right shoulder dated in January 
1995; however, the January 1995 VA examination report does 
not otherwise address the right shoulder.  As such, upon 
remand, the RO/AMC should obtain and associate with the 
claims file any outstanding VA examination reports. 

The Board notes that the Veteran is competent to testify as 
to certain issues.  Specifically, for symptoms that are 
capable of lay observation, such as pain, tingling, or 
numbness, the Veteran is competent to testify to a lack of 
such symptoms prior to service, continuous symptoms after an 
in-service injury or incident, and receipt of medical 
treatment for such symptoms.  See Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 
(2002).  The RO/AMC and the Board, as fact finders, retain 
the discretion to make credibility determinations and weigh 
the lay and medical evidence submitted.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, 
competent lay testimony may not be rejected unless it is 
found to be mistaken or otherwise deemed not credible.  
McLendon, 20 Vet. App. 79, 84 (2006).  Significantly, lay 
evidence may not be deemed not credible solely due to the 
absence of contemporaneous medical evidence.  Buchanan, 451 
F.3d at 1337.  Accordingly, the VA examination report(s), as 
well as further adjudication of the Veteran's claims, should 
reflect consideration of both medical and lay evidence.  
Further, readjudication of the Veteran's claims should 
reflect consideration of all potentially applicable rating 
codes, to include both musculoskeletal and neurological 
symptoms, and all potential theories of service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of 
the evidence and information necessary 
to substantiate his claims for service 
connection for a right shoulder 
condition, on a direct basis and a 
secondary basis, in accordance with 38 
C.F.R. § 3.310(a) and Allen, 7 Vet. 
App. 439.

2.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for any 
symptoms of a right shoulder condition 
and/or bilateral foot condition, as 
well as any providers who have treated 
him since January 2005 for any symptoms 
of his neck disability, low back 
disability, right knee disability, 
and/or left hip disability; and to 
complete an Authorization and Consent 
to Release Information to VA form (VA 
Form 21-4142) for each non-VA provider.  
After obtaining the necessary 
authorizations, request copies of any 
outstanding treatment records, 
including but not limited to any 
records from Dyersburg Regional Medical 
Center and any records dated from 
November 2006 forward.  All requests 
and all responses, including negative 
responses, must be documented in the 
claims file.  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

3.  Obtain and associate with the 
claims file any outstanding VA 
examination reports, to include any 
neurological examinations dated in or 
around May 2006, and any VA 
examinations concerning the right 
shoulder dated in January 1995.  If 
such records do not exist or are not 
available, such should be documented in 
the claims file.

4.  After completing the above-
described development, schedule the 
Veteran for a VA examination(s) with an 
appropriate medical professional(s) to 
determine the current severity of his 
neck disability, low back disability, 
right knee disability, and left hip 
disability; and to determine the nature 
and etiology of any current right 
shoulder condition or bilateral foot 
condition.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner(s) for 
review, and such review should be noted 
in the examination report(s).  All 
necessary tests and studies should be 
conducted, to include both 
musculoskeletal and neurological 
symptoms, as appropriate. 

(a)  Measure and determine the 
current level of severity of the 
service-connected disabilities on 
appeal, including the Veteran's 
neck disability, low back 
disability, right knee disability, 
and left hip disability.

	(b)  Does the Veteran currently 
have a right shoulder condition?  
If so, please specify any symptoms 
of such condition, including but 
not limited to any numbness, 
tingling, pain, or decreased range 
of motion.  For any diagnosed 
condition, is it is at least as 
likely as not (probability of 50 
percent or more) that such 
condition is proximately due to, or 
the result of, or was aggravated 
beyond its normal progression as a 
result of the Veteran's service-
connected neck disability or any 
other service-connected disability?  

(c)  Does the Veteran currently 
have a foot condition, bilateral or 
of either foot?  If so, please 
specify any symptoms of such 
condition, to include pain, 
numbness, or tingling.  For any 
diagnosed condition, is it is at 
least as likely as not (probability 
of 50 percent or more) that such 
condition is proximately due to, or 
the result of, or was aggravated 
beyond its normal progression as a 
result of the Veteran's service-
connected low back disability or 
any other service-connected 
disability?  

(d)  If any diagnosed right 
shoulder condition or foot 
condition was not caused or 
aggravated by a service-connected 
disability, is at least as likely 
as not (probability of 50 percent 
or more) that any such condition 
was otherwise incurred in or 
aggravated by active duty service?

(e)  With respect to the Veteran's 
TDIU claim, the VA examiner should 
determine whether the Veteran has 
been employed since August 2007.  
In addition, the examiner should 
render an opinion as to whether the 
Veteran was unable to secure or 
follow a substantially gainful 
occupation solely as a result of 
his service-connected disabilities, 
to include those disabilities 
currently on appeal as well as any 
other service-connected 
disabilities, at any period during 
this appeal.  Such opinion should 
reflect consideration of the 
Veteran's level of education, 
special training, and previous work 
experience.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19.

Any opinion offered must be accompanied 
by a complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record.  If an 
opinion as to any of these questions 
cannot be offered without resorting to 
speculation, the examiner(s) should 
indicate such in the examination 
report(s) and explain why an opinion 
cannot be offered.  

5.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claims based 
on the entirety of the evidence.  Such 
adjudication should reflect 
consideration of all lay and medical 
evidence of record, with consideration 
of the competency and sufficiency of 
certain lay evidence as provided in the 
cases summarized supra.  With respect 
to the increased rating claims, such 
adjudication should also reflect 
consideration of all potentially 
applicable rating codes, to include 
both musculoskeletal and neurological 
symptoms.  With respect to the service 
connection claims, all potential 
theories for service connection, to 
include as secondary to the Veteran's 
other service-connected disabilities, 
should be considered.  

6.  If the Veteran's claims remain 
denied, issue a supplemental statement 
of the case to the Veteran and his 
representative, which addresses all 
evidence associated with the claims 
file since the last statement of the 
case, as well as all relevant law 
including 38 C.F.R. § 3.310, Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), and 
Rice v. Shinseki, 22 Vet. App. 447 
(2009).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination(s) requested in this REMAND is 
to obtain information and/or evidence which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2009), 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


